Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 1, 2018

                                       No. 04-18-00598-CV

                                  IN THE MATTER OF J.A.,

                          From the County Court, Karnes County, Texas
                               Trial Court No. 16-05-00005 JVK
                             Honorable Stella Saxon, Judge Presiding


                                          ORDER
        The reporter’s record was originally due on September 4, 2018. On September 17, 2018,
the clerk of this court notified the court reporter, Staci Slayden, that she is the court reporter
responsible for timely filing the reporter’s record in this appeal and that the reporter’s record is
late. The clerk explained that if the reporter’s record has not been filed because (1) the appellant
has failed to pay or make arrangements to pay the reporter’s fee and (2) the appellant is not
entitled to appeal without paying the fee, the court reporter must file a notification of late record
stating such fact within ten days. Otherwise, the court reporter must file the reporter’s record
within thirty days.

         The court reporter did not timely file a notification of late record, nor has she filed the
reporter’s record. We, therefore, ORDER Staci Slayden to file the reporter’s record no later than
December 3, 2018. If the reporter’s record is not received by such date, an order may be issued
directing Staci Slayden to appear and show cause why she should not be held in contempt for
failing to file the record.

       We also ORDER the Clerk of this Court to mail a copy of this order to the trial judge, the
Honorable Stella Saxon. See TEX. R. APP. P. 35.3(c) (“The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed.”).



                                                      _________________________________
                                                      Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court